Title: 23d.
From: Adams, John Quincy
To: 


       Attended upon Mr. Carey the whole day. His manner is not very agreeable; but his stile is much better than common.
       Townsend called here in the evening.
       Amory set off this morning for Boston. They say it is impossible for him to stay three days at a time in one place. He has been absent 6 or 8 months, and promised Mr. Parsons some time ago that he would come, and be very steady all through the winter. He arrived here on friday, has not yet been ten minutes together at the office, and now is gone again. He is gone however upon business, and intends to return to-morrow.
      